DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1-5 and 7-9 remain pending.  Claims 11-14 have been added.
	The previous objections of claims 2-8 in regards to the deleted text is withdrawn.
	The previous rejections of claims 1-5 and 7-10 under 35 USC 103 as being unpatentable over Takahashi (JP 010074007 A) are withdrawn in light of Applicant’s amendment.
	The previous nonstatutory double patenting of claims 1-4 and 9-10 over US Patent No. 10,793,707 is withdrawn in light of Applicant’s amendment.

Claim Objections
Claim 4 is objected to because of the following informalities:  on line 2, the parenthesis surround “C1-C4” should be removed.  The parenthesis make it appear that “C1-C4” is optional.  Furthermore, the numbers “1” and “4” should be in subscript form.  Appropriate correction is required.
Claims 5 and 12 are objected to because of the following informalities:  on line 2 of each claim, the meaning of the abbreviation DSTDP should be added.  Appropriate correction is required.  For the purpose of this Office Action, DSTDP will be treated as “distearylthiodipropionate” as disclosed in the original specification (P10/L9).
Claims 12-13 are objected to because of the following informalities:  on line 2, it appears “4,4’thiobis(2-t-butyl-5-methylpenol” should be “4,4’-thiobis(2-t-butyl-5-methylphenol”.  Appropriate correction is required.
Claims 12-13 are objected to because of the following informalities:  on line 3, in the last compound “Tris” should be lowercase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claims 1 and 19 both recite “from 0.50 wt% to 0.175 wt% of an organic peroxide”.  According to the original specification, the amount of peroxide applied to and subsequently absorbed by the pellets is such that the pellet typically has a peroxide concentration from 0.2 wt% or 0.5 wt%...to 1.9 wt%, or 2.0 wt%, or 2.5 wt% based on the total weight of the composition.  In an embodiment, the organic peroxide is present in an amount from 0.5 wt%... to 1.5 wt%, or 1.75 wt%, or 2.0 wt%, or 2.25 wt%, based on the total weight of the composition” (P11/L21-26).  The lower limit 0.175 wt% of organic peroxide is not disclosed in the original specification.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The following comment(s) apply:
A) Applicant states that a terminal disclaimer with respect to Sun is submitted herewith (page 5).  However, a terminal disclaimer has not been filed.  The previous nonstatutory double patenting rejection has been withdrawn as discussed above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chao (WO 2016/151385 A1) teaches a curable composition comprising at least one ethylene polymer and from 0.05 to less than 0.4 part by weight of at least one t-alkyl hydroperoxide (Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767